UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6675



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVIN JEROME STEWART,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-96-115, CA-01-2832-2-18)


Submitted:   July 25, 2002                 Decided:   August 1, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Davin Jerome Stewart, Appellant Pro Se. Derk B.K. Van Raalte, IV,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Davin Jerome Stewart seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Stewart, Nos. CR-96-115; CA-01-

2832-2-18 (D.S.C. Feb. 21, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2